Citation Nr: 1419734	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 20 percent prior to December 9, 2011, and in excess of 30 percent from December 9, 2011, for degenerative disc disease of the cervical spine with disc bulges at C5, C6 and C7.

4.  Entitlement to a rating in excess of 10 percent prior to December 9, 2011, and in excess of 20 percent from December 9, 2011, for chondromalacia patella of the right knee with possible degenerative changes.

5.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee with possible degenerative changes.

6.  Entitlement to a rating in excess of 10 percent for eczema and folliculitis of the trunk.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.  In a February 2012 rating decision, the Appeals Management Center increased the evaluations for the cervical spine and right knee disabilities, effective the date of a VA examination.  As these increases do not constitute full grants of those issues, the Board concludes that the issues of increased ratings for the Veteran's cervical spine and right knee disabilities remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In August 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.
In October 2011, the case was remanded to obtain additional treatment records and to afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran has erectile dysfunction that is as likely as not related to his now service-connected lumbar muscle strain.

2.  The Veteran has a lumbar muscle strain that is as likely as not related to his military service.

3.  Prior to December 9, 2011, the degenerative disc disease of the cervical spine with disc bulges at C5, C6 and C7 had not resulted in limiting forward flexion to 15 degrees or less, had not resulted in ankylosis of the entire cervical spine, and did not have associated objective neurological abnormalities for which separate ratings can be granted.

4.  From December 9, 2011, the degenerative disc disease of the cervical spine with disc bulges at C5, C6 and C7 has not resulted in unfavorable ankylosis of the entire cervical spine and does not have associated objective neurological abnormalities for which separate ratings can be granted.

5.  Prior to December 9, 2011, the chondromalacia patella of the right knee with possible degenerative changes had not resulted in flexion limited to 30 degrees or extension limited to 15 degrees.  

6.  From December 9, 2011, the chondromalacia patella of the right knee with possible degenerative changes has not resulted in flexion limited to 15 degrees or extension limited to 20 degrees.  

7.  The chondromalacia patella of the left knee with possible degenerative changes has not resulted in flexion limited to 30 degrees or extension limited to 15 degrees.  
8.  There is no evidence of ankylosis of the either knee; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.

9.  The eczema and folliculitis of the trunk has not affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, does not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period, and has not resulted in disfigurement or scarring.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction as secondary to the now service-connected lumbar muscle strain have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013); 38 C.F.R. § 3.310 (2006).

2.  The criteria for service connection for a lumbar muscle strain have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  Prior to December 9, 2011, the criteria for a rating in excess of 20 percent for degenerative disc disease of the cervical spine with disc bulges at C5, C6 and C7 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5237 (2013). 

4.  From December 9, 2011, the criteria for a rating in excess of 30 percent for degenerative disc disease of the cervical spine with disc bulges at C5, C6 and C7 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5237 (2013). 

5.  Prior to December 9, 2011, the criteria for a rating in excess of 10 percent for chondromalacia patella of the right knee with possible degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5260, 5261 (2013).

6.  From December 9, 2011, the criteria for a rating in excess of 20 percent for chondromalacia patella of the right knee with possible degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5260, 5261 (2013).

7.  The criteria for a rating in excess of 10 percent for chondromalacia patella of the left knee with possible degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5260, 5261 (2013).

8.  The criteria for a rating in excess of 10 percent for eczema and folliculitis of the trunk have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118 Diagnostic Code (DC) 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As the Board is granting service connection for erectile dysfunction and a lumbar spine disorder, no further discussion of VA's duties to notify and assist regarding these issues is necessary.

The Veteran was notified in letters dated in October 2005 and October 2008 regarding the type of evidence necessary to establish his claims.  He was instructed that to show entitlement to an increased evaluation for his service-connected disabilities, the evidence must show that the disabilities have gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 letter, as well as the October 2008 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in December 2005, October 2008, December 2009 and December 2011.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  During the pendency of this appeal, there was an amendment to the regulation pertaining to secondary service connection.  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the regulation in effect before the change, which favors the claimant.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  

		1.  Erectile Dysfunction

The Veteran contends that he has erectile dysfunction that is related to his military service, to include being secondary to medication taken to treat his service-connected disabilities.  See, e.g., October 2005 claim; August 2011 Hearing Transcript (T.) at 12-13.

A review of the Veteran's STRs shows that in October 1996, he complained of pain in his penis for one and a half months.  He was diagnosed with erectile dysfunction, questionably secondary to medications or questionably physiological.  He was again diagnosed with erectile dysfunction in November 1996.  Examinations throughout his service, including his October 2002 separation examination, showed a normal genitourinary system.  A pre-discharge November 2002 VA general medical examination showed that the Veteran had a normal genital examination.  

According to post-service medical records, the Veteran was diagnosed with erectile dysfunction in January 2004.  An August 2005 treatment record shows that the Veteran reported having erectile dysfunction for one year.  

The Veteran was afforded a VA examination in December 2005.  The examiner noted the 1996 STRs showing erectile dysfunction.  The Veteran was diagnosed with erectile dysfunction, which the examiner opined was at least as likely as not due to his chronic back problems sustained while an artilleryman in the military.

At a December 2011 VA examination, the examiner listed the date of diagnosis as 2003.  Following examination, the examiner opined that it was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there were no reports in "Up to Date" of erectile dysfunction associated with the use of a particular medication.  The other remaining service connected conditions were not associated with erectile dysfunction; therefore, it was less likely as not that the Veteran's erectile dysfunction was incurred in or caused by an in-service event or treatment associated side effect.  

Based on a review of the evidence, the Board concludes that service connection for erectile dysfunction is warranted.  The evidence shows that the Veteran currently has erectile dysfunction.  For the reasons set forth below, the Board is granting service connection for a lumbar spine disability.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his erectile dysfunction is secondary to his now service-connected lumbar spine disability.

Of particular importance to the Board is the positive December 2005 VA examiner's opinion relating the Veteran's erectile dysfunction to chronic back problems sustained in service.  As the examiner rendered their opinion after having had the opportunity to examine and interview the Veteran, as well as being able to review the Veteran's records, the Board accords it great probative value.

The Board acknowledges the negative nexus opinion from the December 2011 examiner.  However, such examination did not take into account the Veteran's lumbar spine disability, as it was not yet service connected.  Consequently, the Board concludes that this opinion is not probative evidence against the Veteran's claim.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for erectile dysfunction is, therefore, granted.  

		2.  Lumbar Spine

The Veteran contends that he has a lumbar spine disorder that is related to his military service, to include being secondary to his service-connected disabilities.  See, e.g., October 2005 claim.

The Veteran's STRs show that examinations in January 1983 and January 1990 revealed a clinically normal spine.  The Veteran complained of low back pain in March 1994 and was diagnosed with probable musculo/skeletal low back pain.  Examinations in July 1994 and February 1999 again revealed a clinically normal spine.  Examination in October 2002 revealed an abnormal spine; however, neck pain was reported.  In his report of medical history, the Veteran denied symptoms such as arthritis, rheumatism or bursitis and bone, joint or other deformity.  He reported having recurrent back pain or any other back problem; he reported any weight or physical activity caused pain 2001-2002.  The Veteran was noted to have pain on motion at the end of flexion.  A medical assessment also in October 2002 shows that the Veteran again reported back pain.  A record in November 2002 shows that he was diagnosed with a myofascial strain of the cervico-dorsal-lumbar spine onset 2002.  A bone scan in November 2002 revealed no significant lumbar spine abnormalities.  The pre-discharge November 2002 VA general medical examination shows that the Veteran had pain with range of motion testing at the end of forward flexion and lateral flexion.  The examiner noted that the Veteran complained of pain in his neck with rotation; pain was in the neck, not the lumbar spine.  No lumbar spine disorder was diagnosed.  The Veteran complained of low back pain for one year in December 2002.  

VA treatment records beginning in January 2004 show complaints of back pain.  

At a December 2005 VA examination, the Veteran reported that his low back pain began in about 1984 when he fell off a train car while loading it.  He stated that he had no diagnosed injury at that time.  He reported that his back continued to hurt him until his discharge in 2003.  Following examination, he was diagnosed with mechanical low back pain.  No opinion regarding the etiology was provided.

The Veteran was afforded a VA examination in October 2008.  He reported that his low back pain began around the same time as his neck pain in service.  He reported that he never complained about it and admitted he had not had any physical examination by physicians on his active duty.  The Veteran was diagnosed with low back pain secondary to mechanical back syndrome.  The examiner opined that it was not caused by his cervical spine disability; no rationale was provided.  The examiner also opined that it was not service-connected in view of the fact of lack of continuity of care during his military career and physician attendance.

The Veteran was diagnosed with a lumbar muscle strain with an onset date of 1984 at a December 2011 VA examination.  The Veteran reported developing low back pain associated with ruck marching and physical training during service.  The examiner opined that the Veteran's low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness, and was less likely as not proximately due to or the result of the Veteran's service-connected disabilities.  The examiner reported that there was no note in the Veteran's service record of a lumbar injury.  The Veteran did not undergo an evaluation while on active duty, nor did he report his symptoms to a health care provider within a year of separation.  

Based upon a review of the evidence, the Board concludes that service connection for a lumbar muscle strain is warranted.  The Veteran's STRs show low back complaints as discussed above and he has a current diagnosis of a lumbar muscle strain.  When affording him the benefit-of-the-doubt, the Board finds that the Veteran's current lumbar spine disorder is related to his military service.  

Although a lumbar muscle strain is not listed as a chronic illness in 38 C.F.R. § 3.309(a), the Board has considered the Veteran's STRs showing low back complaints as late as December 2002, as well as post-service treatment records showing complaints of low back pain as early as January 2004, less than one year after he was discharged from service to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d).  There is no indication that the Veteran incurred an event, injury or disease to his lumbar spine between his discharge and his current diagnosis.  

The Board acknowledges the negative opinions from the October 2008 and December 2011 examiner.  However, the Board finds that both opinions lack probative value.  The October 2008 opinion was based on a lack of continuity of care; such did not address the fact that the Veteran sought treatment for his low back less than one year after discharge from his service when there is no evidence of any back injury between the Veteran's discharge in 2003 and his treatment in 2004.  Similarly, the December 2011 opinion was based, in part, on the fact that the Veteran did not report his symptoms to a health care provider within a year of separation.  As already discussed above, as the evidence shows low back pain within one year of discharge, the examiner's rationale was premised upon an incorrect fact and is therefore not probative evidence against the claim.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for a lumbar muscle strain is, therefore, granted.  

      B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

		1.  Cervical Spine

The Veteran's degenerative disc disease of the cervical spine with disc bulges at C5, C6 and C7 is rated as 20 percent disabling prior to December 9, 2011, and as 30 percent disabling from December 9, 2011, under 38 C.F.R. § 4.71a, DC 5237, which evaluates impairment from cervical strain.  

Under the General Rating Formula, a 20 percent evaluation is for application with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237 (2013).  A 30 percent evaluation is for application with forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is for application when there is unfavorable ankylosis of the entire cervical spine.  Id.  
Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

At a VA examination in December 2005, no cervical spine complaints were made and no findings pertinent to the cervical spine such as ranges of motion were made.

A VA examination in October 2008 shows that the Veteran reported pain rated as eight out of ten (8/10) at rest and 10/10 during flare-ups.  He estimated having about 12 flare-ups in the last 12 months that could last anywhere from two to three days.  He did not complain generally of arm difficulties, but did have periodic numbness over the trapezial area equally.  He reported noticing have some pain and discomfort lifting his arms over his head when he got cervical pain.  The Veteran reporting avoiding athletic endeavors and that physical activity could cause his pain.  He reported that his lifting capacity was about ten pounds comfortably.  Examination revealed tenderness to palpation.  Range of motion testing revealed 20 degrees of flexion; however, passively, the examiner could move the Veteran's neck into 45 degrees of flexion and 45 degrees of extension.  Likewise, active rotation was only to 20 degrees in both directions, but with gentle pressure, rotation was to 80 degrees bilaterally.  Tilt was unaffected.  He had no numbness or tingling in his hands.  Intrinsic muscles functioned properly.  Biceps, triceps, wrist extensors and flexors were all 5/5 and equal; shoulder elevators were 4/5 bilaterally.  

A VA examination in December 2009 shows that the Veteran reported fatigue, decreased motion, stiffness, weakness, spasms and pain.  He reported daily severe pain that lasted for minutes and was worse with activity.  There were no flare-ups of spinal conditions.  The Veteran had had 12 incapacitating episodes of spine disease in the last 12 months, lasting for about one to two days.  No aids were used.  Examination revealed normal posture, normal head position and symmetry in appearance of the spine.  There were no abnormal spinal curvatures and no ankylosis.  There were no objective abnormalities on examination.  His muscle strength was 5/5 throughout his bilateral upper extremities.  Muscle tone was normal and there was no atrophy.  Sensory examination was normal of 2/2 throughout his bilateral upper extremities.  Reflexes were also normal of 2+ throughout his bilateral upper extremities.  Range of motion testing revealed flexion to 45 degrees; extension to 30 degrees; lateral flexion to 45 degrees bilaterally; and lateral rotation to 45 degrees bilaterally.  There was no objective evidence of pain on motion and no additional limitations following repetition.  There were no incapacitating episodes due to intervertebral disc syndrome (IVDS).  The Veteran was employed full-time.  His disability significantly affected his employment by increased absenteeism.  It had no effect on shopping, traveling, feeding, bathing, dressing, toileting, and grooming; and a moderate effect on chores, exercise, sports and recreation.

At his hearing, the Veteran testified that he had pain daily, rated as 8-9/10 by the end of the day.  T. at 3.  He also testified having spasms daily.  Id. at 4-5.  

At a December 2011 VA examination, the Veteran reported pain and tenderness in the posterior strap muscles of the neck, the trapezius muscles, and over to shoulders.  His pain was constant.  He had flare-ups that impacted the function of his cervical spine.  Examination revealed flexion to 10 degrees with pain at 5 degrees; extension to 5 degrees with pain at 5 degrees; lateral rotation to 5 degrees with pain at 5 degrees bilaterally; and lateral flexion to 5 degrees with pain at 5 degrees bilaterally.  There was no change in ranges of motion following repetition, but the Veteran had less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  There was no pain to palpation and no guarding and/or muscle spasm.  Muscle strength testing was 3/5 throughout his bilateral upper extremities.  There was no muscle atrophy.  He had normal reflexes of 2+ throughout his bilateral upper extremities.  Sensory examination was normal and the examiner opined there was no radiculopathy.  He did not have IVDS.  No assistive devices were used.  The functional impact was described as the neck tightening and stiffening up when sitting, when typing, any type of different movement, lifting or a lot of stretching.  Sometimes he could not sleep and then he was tired the next day.

The Veteran's treatment records during this appeal have shown cervical spine pain but do not show findings as listed in the rating criteria such as ranges of motion.  They do not show any ankylosis or neurologic abnormalities. 

Based on a review of the evidence, the Board concludes that a rating in excess of 20 percent prior to December 9, 2011, and in excess of 30 percent from December 9, 2011, is not warranted.  Prior to December 9, 2011, the Veteran's active flexion was been shown to be, at worst, 20 degrees, which does not warrant a 30 percent rating.  A 20 percent rating specifically contemplates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  In this case, the Veteran's flexion has not been shown to be 15 degrees or less to warrant the next higher rating of 30 percent during this time period.  The evidence also fails to show favorable ankylosis of the entire cervical spine.  The Veteran's treatment records and VA examinations fail to show ankylosis.  Although the December 2009 examination shows that the Veteran reported incapacitating episodes, only the rating criteria for IVDS provide for rating based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243 (2013).  In this case, VA examiners have specifically opined that the Veteran does not have IVDS.  Consequently, a rating based on incapacitating episodes is not warranted.  As such, the Board finds that the criteria for a rating in excess of 20 percent prior to December 9, 2011, have not been met.

From December 9, 2011, the evidence has not shown unfavorable ankylosis of the entire cervical spine, which is required for the next higher rating of 40 percent.  The VA examination and the Veteran's treatment records fail to show any ankylosis.  Therefore, a rating in excess of 30 percent from December 9, 2011, is not warranted.  

In reaching the conclusion that higher ratings are not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations or treatment records shows that the Veteran had muscle atrophy of the neck or other evidence of disuse due to his service-connected cervical spine disability.  Accordingly, the criteria for a rating in excess of 20 percent prior to December 9, 2011, and in excess of 30 percent from December 9, 2011, for limitation of motion for the Veteran's service-connected degenerative disc disease of the cervical spine with disc bulges at C5, C6 and C7 have not been met.  38 C.F.R. § 4.71a, DC 5237.

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities.  However, none of the Veteran's treatment records or VA examinations has shown any neurologic abnormalities.  Although the Veteran had decreased motor strength in December 2011, the examiner specifically opined that the Veteran did not have radiculopathy.  Therefore, separating ratings for associated objective neurologic abnormalities are not warranted.  

For these reasons, the Board finds that the criteria for a rating of in excess of 20 percent prior to December 9, 2011, and in excess of 30 percent from December 9, 2011, have not been met.  

		2.  Bilateral Knees

The Veteran's chondromalacia patella of the right knee with possible degenerative changes is rated as 10 percent disabling prior to December 9, 2011, and as 20 percent disabling from December 9, 2011, under 38 C.F.R. § 4.71a, DCs 5099-5260, which evaluates impairment from limitation of flexion.  The same disability for his left knee is rated as 10 percent disabling under the same DCs.

Limitation of motion of the knee is evaluated under DCs 5260 and 5261.  Pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2013).  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  

Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261 (2013).  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited 20 degrees.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

At a VA examination in December 2005, the Veteran reported that his knees bothered him every day and that they buckled approximately once per week.  The Veteran could not be any more specific in his description of what he meant by buckling.  He denied any lateral movement of his patella or actually giving and falling of his knees.  The Veteran reported that catching was the most similar to the symptoms he was having.  He stated that he was unable to sit for a prolonged period because of increasing pain.  The Veteran reported having trouble ascending stairs, which affected his usual daily occupation in that he was unable to sit for prolonged periods of time and had trouble using stairs.  

Examination revealed grossly normal alignment.  Upon active extension, he had marked crepitus bilaterally.  He had a negative J sign bilaterally and was apprehensive to fully extend his knees secondary to pain.  The examiner could fully extend his knees after multiple repetitions without any apprehension.  Range of motion testing of the right knee revealed active extension to zero degrees; passive hyperextension to 5 degrees; active flexion to 96 degrees; and passive flexion to 105 degrees.  On the left, he had active extension to zero degrees and passive hyperextension to 5 degrees; active flexion to 105 degrees; and passive flexion to 111 degrees.  He had a negative Lachman's bilaterally, negative McMurray's signs bilaterally, and no vasovagal laxity at zero and 30 degrees of flexion.  The examiner opined that based on the Veteran's history, he did not claim to be active enough to realistically have any symptoms of recurrent patellar subluxation nor did he claim those symptoms occurred.  The examiner also opined that the Veteran did not complain of any symptoms of a medical meniscal tear in the right knee and they could find no physical findings suggestive of that either.  The examiner reported that the Veteran was uncooperative with the examination and not faithful in performing the request physical examination components to the best of his ability.

At a December 2009 VA examination, the Veteran's reported symptoms for both knees include giving way, instability, pain, stiffness, incoordination, decreased speed of joint motion, locking episodes several times a week, repeated effusions, being able to stand for 15-30 minutes, and being able to walk more than one quarter of a mile but less than one mile.  He denied symptoms such as deformity, weakness, episodes of dislocation or subluxation, symptoms of inflammation and flare-ups of joint disease.  No assistive devices/aids were used.  Examination revealed bilateral knee flexion to 140 degrees and extension to zero degrees, both without objective evidence of pain with active motion.  There was no objective evidence of pain following repetition and no additional limitations.  There was no ankylosis.  The effect on his usual occupation was pain.  It had no effect on shopping, traveling, feeding, bathing, dressing, toileting, and grooming; and a moderate effect on chores, exercise, sports, and recreation.  

At his hearing, the Veteran testified that he had instability of the right knee almost daily.  T. at 7-8.  He testified that his knees gave way; he had daily pain rated as 9/10; and his knees swelled.  Id. at 8-9.

A December 2011 VA examination shows that the Veteran reported bilateral knee stiffness after sitting for periods of time.  He reported flare-ups that impacted the function of the knee.  He reported that his knees locked up and gave way.  The Veteran reported that he made sure to use hand rails when going up and down stairs.  He reported that his knees popped and that he went to work in pain daily.  Examination revealed that he had right knee flexion to 30 degrees with pain at 5 degrees; right knee extension to zero degrees with no evidence of pain; left knee flexion to 40 degrees with pain at 5 degrees; and left knee extension to zero degrees with no evidence of pain.  After repetition, he had the same ranges of motion; the examiner opined he had less movement than normal, weakened movement, pain on movement, and disturbance of locomotion bilaterally.  Muscle strength testing was 3/5 bilaterally for flexion and extension.  All joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have any meniscal conditions.  No assistive devices were used.  The examiner remarked that the Veteran reported very limited ranges of motion and subjective complaints of pain without physical or radiographic findings of an abnormality.  The examiner noted that the Veteran was able to passively bend his knees to 90 degrees for the examination checking for knee instability, valgus and varus.  

There are no treatment records showing ankylosis; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; impairment of the tibia and fibular; genu recurvatum; or the Veteran's ranges of motion in degrees.  

Based on a review of the evidence, the Board concludes that for the Veteran's right knee, a rating in excess of 10 percent is not warranted prior to December 9, 2011, and a rating in excess of 20 percent is not warranted from December 9, 2011; for his left knee, a rating in excess of 10 percent is not warranted at any time during this appeal.

Beginning with his right knee, prior to December 9, 2011, at worst, his flexion was shown to be limited to 96 degrees.  As a 20 percent rating for limitation of flexion contemplates that such is limited 30 degrees, the Board concludes that a rating in excess of 10 percent prior to December 9, 2011 is not warranted.  From December 9, 2011, a rating in excess of 20 percent is not warranted as the evidence fails to show flexion limited to 15 degrees.  The 30 degrees of flexion shown on that examination is specifically contemplated for by the assigned 20 percent rating.  As for his left knee, at worst, his flexion was limited to 40 degrees.  As already noted above, a 20 percent rating requires flexion limited to 30 degrees.  Therefore, a rating in excess of 10 percent for the left knee is not warranted.  

The Board acknowledges that with both knees, he was shown to have pain at five degrees of flexion at the December 2011 examination.  However, as noted above, the examiner remarked that the Veteran was able to passively bend his knees to 90 degrees.  Considering that despite his pain, he was able to actively flex to 30 degrees for the right knee and 40 degrees for the left knee, and that he had passive flexion to 90 degrees, the Board is unable to conclude that higher ratings for limitation of flexion are warranted.  

Regarding both knees, the Veteran also has not been shown to have limited extension warranting a separate rating.  At worst, he had hyperextension to 5 degrees; however, a zero percent rating is warranted for extension limited to 5 degrees.  A 10 percent rating requires extension limited to 10 degrees, which has not been shown for either knee at any time during this appeal.  Therefore, separate or increased ratings for limitation of extension are not warranted.  

In reaching the conclusion that higher ratings are not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that increased ratings for limitation of motion are not warranted.  See 38 C.F.R. § 4.40.  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected bilateral knee disabilities.  Accordingly, the criteria for a rating in excess of 10 percent prior to December 9, 2011, and in excess of 20 percent from December 9, 2011, for limitation of motion for the Veteran's service-connected chondromalacia patella of the right knee with possible degenerative changes; and in excess of 10 percent for the chondromalacia patella of the left knee with possible degenerative changes have not been met.  38 C.F.R. § 4.71a, DCs 5260, 5261.

Furthermore, the evidence does not show knee symptoms such as ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibular; and genu recurvatum.  The Board acknowledges the Veteran's reports throughout this appeal of his knees "buckling" as well as his reports of locking episodes and repeated effusions to the December 2009 examiner.  However, the evidence does not show recurrent subluxation or lateral instability or dislocated semilunar cartilage.  Therefore, separate ratings for knee symptomatology not already contemplated for are not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5262, 5263 (2013).  

For these reasons, the Board finds that for the Veteran's right knee, the criteria for a rating in excess of 10 percent prior to December 9, 2011, and in excess of 20 percent from December 9, 2011, have not been met.  For his left knee, the criteria for a rating in excess of 10 percent have not been met.

		3.  Skin

The Veteran's eczema and folliculitis of the trunk is currently rated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7806, which evaluates impairment from dermatitis or eczema.

Pursuant to DC 7806, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2013). 

A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

DC 7806 also provides for the disability to be rated as disfigurement of the head, face, or neck (DC 7800) or as scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id. 

In this case, there is no evidence of scarring associated with the service-connected skin disorder, so DCs 7801, 7802, 7803, 7804 and 7805 are not for consideration. With respect to DC 7800, the evidence fails to show that the Veteran's skin disorder meets any of the eight characteristics of disfigurement enumerated under that diagnostic code.  Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under § 4.118, are: a scar 5 or more inches (13 or more cm.) in length; scar at least one- quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation: scar adherent to underlying tissue; skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Under note (3) the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  None of the examinations or treatment records shows any of these characteristics of disfigurement.  

The Veteran reported having an intermittent rash that was red and itchy at a December 2005 VA examination.  He reported that the condition came and went and was only gone for a maximum of one month.  He used a topical medication on a daily basis and an oral medication on an as-needed basis.  He denied any other corticosteroids, immunosuppressive drugs or light therapy.  Local symptoms included pruritis but no pain.  His skin condition did not affect his usual occupation, activities of daily living, or recreational activities.  Examination revealed a very fine scale on the flank and along the abdomen.  On the left inguinal area, there were two flat, hyperpigmented lesions that had associated scale.  There was no skin breakdown.  The examiner opined that it affected five percent of the abdomen, five percent of the legs, zero percent of the exposed body, and two percent of total body.

At a VA examination in December 2009, the Veteran reported using topical medication.  The examiner opined that zero percent of exposed areas were affected and less than five percent of the total body area was affected.  A January 2010 addendum shows that the Veteran did not use any systemic corticosteroids.

At his hearing, the Veteran testified that his skin disability flared up two to three times a week.  T. at 11.

At a December 2011 VA examination, the Veteran reported having a pruritic macular rash and raised red bumps.  The examiner reported that it did not cause scarring or disfigurement of the head, face or neck.  The Veteran had been treated with topical medications only in the last 12 months.  The examiner opined that less than five percent of the total body area was affected by dermatitis and less than five percent of the total body area was affected by eczema.  No percent of the exposed body area was reported.  The Veteran had a faint, flat, dry rash at the right flank area and several red raised lesions on the inner aspect of both thighs.  More diffuse were of flat hyperpigmented areas of upper thighs.  The Veteran's skin disability was opined to not impact his ability to work.  Pictures taken of the Veteran's skin at the examination do not show any evidence of scarring or disfigurement.

Photographs submitted by the Veteran in December 2011 during a flare-up also do not show evidence of scarring or disfigurement.  

None of the Veteran's treatment records have shown that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs have been prescribed or used.

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted at any time during this appeal.  Regarding percent of body area affected, the next higher rating of 30 percent requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected.  None of the VA examinations or treatment records as discussed above has shown that the Veteran's skin disability affects those percentages of his body.  The examination reports show that less than five percent of total body area and zero percent of exposed area are affected.  As such, a rating in excess of 10 percent based on percentage of body area affected is not warranted.

As for medication, a 30 percent rating requires systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  None of the Veteran's examinations or treatment records has shown the prescription of systemic therapy such as corticosteroids or other immunosuppressive drugs during this appeal.  As discussed above, the evidence repeatedly reflects topical treatment.  Although the Veteran reported taking an oral medication on an as-needed basis in December 2005, the evidence does not show that such was a corticosteroid or other immunosuppressive drug.  Furthermore, the evidence fails to show that such medication was used for a total duration of six weeks or more during the past 12-month period.  The evidence since that examination fails to show treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs.  Therefore, a rating in excess of 10 percent based on treatment is not warranted.

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent have not been met.

		4.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's cervical spine, bilateral knee and skin symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's cervical spine, bilateral knee and skin disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.

Moreover, as the Veteran has not contended, nor does the evidence show that these disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER


Entitlement to service connection for erectile dysfunction as secondary to the now service-connected lumbar muscle strain is granted.

Entitlement to service connection for lumbar muscle strain is granted.

Entitlement to a rating in excess of 20 percent prior to December 9, 2011, and in excess of 30 percent from December 9, 2011, for degenerative disc disease of the cervical spine with disc bulges at C5, C6 and C7 is denied.

Entitlement to a rating in excess of 10 percent prior to December 9, 2011, and in excess of 20 percent from December 9, 2011, for chondromalacia patella of the right knee with possible degenerative changes is denied.

Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee with possible degenerative changes is denied.

Entitlement to a rating in excess of 10 percent for eczema and folliculitis of the trunk is denied.



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


